 


110 HCON 13 IH: Expressing the sense of Congress regarding the need to prevent the closure or consolidation of post offices.
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
1st Session
H. CON. RES. 13 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Mrs. Emerson submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress regarding the need to prevent the closure or consolidation of post offices. 
 
 
 Whereas the United States Postal Service has announced that it may consider closing post offices that do not cover their costs;  
 Whereas the Constitution of the United States grants Congress the authority to establish Post Offices, recognizing that mail services are essential to binding the citizenry of this Nation together;  
 Whereas Congress has stated, time and time again, that post offices should not be closed or consolidated solely for operating at a deficit, it being the intent of Congress that effective postal services be ensured for all Americans, whether residing in urban, suburban, or rural communities;  
 Whereas many communities have only limited means of communication, and rely on the post office to allow them to correspond with persons elsewhere in the Nation or around the world; and  
 Whereas the post office is an essential institution within every community: Now, therefore, be it  
 
That it is the sense of Congress that the United States Postal Service—
(1)should provide a maximum degree of effective and regular postal services to all communities, including rural areas and small towns where post offices may not be self-sustaining; and
(2)should take all necessary steps to ensure that post offices are not closed or consolidated. 
 
